Title: Louisa Catherine Adams to Ann Johnson, 11 September 1798
From: Adams, Louisa Catherine
To: Johnson, Ann


          
            
              Berlin Sept: 11th 1798
            
            Long since should I have answered my beloved Nancys affectionate letter had I not daily expected to hear that you had changed your name and become a happy Bride I flatter myself however this letter will find you Mrs: Hellen and that my sincere congratulations will be kindly accepted by my Cousin and yourself with earnest and cordial wishes for your future happiness—
            I believe in some of my former letters to Mama I mentioned an english family who reside here there are three Sisters who are most charming Girls and very much with me which has made my residence in this Country much more agreeable than expected as it is the only family I visit—
            I am very sorry to understand by Mamas letter that some circumstance has happened to give her a very unfavorable opinion of Mr: A. which gives me great uneasiness as I am unfortunately to far distant from her to flatter myself I can convince her how much my husbands letters have been misunderstood you my beloved can concieve my situation to be terrible and will I am sure for my sake endeavor to mitigate the anger of my beloved parents you know Mr. A.s manner of writing and how often and severely I have suffered before I was married at the time of recieving letters from him which I am now fully convinced never were intended to give me a moments pain I have never seen the letter which has caused this misfortune and therefore can say little about but it fallen with double severity on us at this moment as it is not the only one (though the heaviest) we have to contend with—
            Assure my beloved Mother that nothing on earth can shake the fond affection I have felt her and my beloved father and let what will happen to me nothing can ever so poignantly affect me as the idea of their displeasure—
            You my Nancy set out with the fairest prospects which I most fervently pray may never be interupted mine on the day of my marriage were nearly as bright as yours yet in one short year I have met with some disappointments and afflictions which nothing but the extreme tenderness of my beloved husband could make me bear with that fortitude which we are all sooner or later called upon to exert— I much fear my dear Sister that this is a very improper letter for me to send

you at this time but my feelings are so deeply wounded by this last stroke that I can write upon no other subject—
            Assure Mama that Mr. T. Adams has always desired me to say every thing respectful and affectionate as well as Mr. A. to herself and all the family and thinking it a thing she would of course know was intended I frequently omited to mention it particularly however I hope you will now say every thing for them and myself and believe me yours sincerely
            
              Louisa C. Adams
            
          
          
            dont shew this Letter to any one
          
        